IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr281-FDW

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
JOSHUA RAY RIVERA )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between the
property listed below and the offense(s) to which the Defendant has pled guilty and thatthe Defendant
(or any combination of Defendants in this case) has or had a possessory interest or other legal interest
in the property, IT IS HEREBY ORDERED THAT:

lL. The following property is forfeited to the United States pursuant to 21 U.S.C. § 853,
18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is
subjectto any and all third party petitions under21 U.S.C. § 853(n), pending final adjudication herein:

One FEG PA63,9mm pistol, serialnumber L057092 and ammunition seized on or about
August 30, 2017 during the investigation;

One Ruger, 9mm handgun, serial number 455-16729 and ammunition, seized on or
about April 20, 2019 during the investigation;

Approximately $3,350 in U.S. currency, seized on or about July 3, 2019 during the
investigation; and

One Kel-Tec, 9mm handgun, serial number 09755, and ammunition, seized on or about
July 3, 2019 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice of
forfeiture.

Case 3:20-cr-00281-FDW-DCK Document 18 Filed 01/27/21 Page 1 of 2

 
4. Any person, other than the Defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition
the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of the |
property, including depositions, interrogatories, andrequest for production of documents, and to issue |
subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions, a
final order of forfeiture shall be entered. If no third party files a timely petition, this order shall become
the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property constitute
property derived from or traceable to proceeds of Defendant’s crime(s) herein or constitute property
involved in or used in the offense(s) and are therefore subject to forfeiture pursuant to 21 U.S.C. § 853,
18 U.S.C. § 924 and/or 28 U.S.C. § 2461 (c). The Defendant hereby waives the requirements of Fed.
R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant.
If the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant has
not previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state, or
local law enforcement authorities upon such legal process as they, in their sole discretion deem to
legally sufficient, and waives any and all right to further notice of such process or such destruction.

R. ANDREW MURRAY

D STATES ATTORNEY
A fe, gy
ai
STEVEN R. KAUFMAN JO A RAY RIVERA
Assistant United States Attorney ndant

    

 

 

RODERICK DAVIS, ESQ,
Attorney for Defendant

Date:__January 27, 2021 tT J Co

 

 

David 8. Cayer
United States Magistrate Judge

Case 3:20-cr-00281-FDW-DCK Document 18 Filed 01/27/21 Page 2 of 2
